PER CURIAM:
Jeffrey J. Tobol appeals the district court’s order accepting the recommenda-
*270tion of the magistrate judge and upholding the Commissioner’s decision denying Tobol’s applications for disability insurance benefits and supplemental security income. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Tobol v. Colvin, No. 1:12-cv-00171-GCM-DCK, 2013 WL 5302562 (W.D.N.C. Sept. 19, 2013). We. dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.